Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 and 16-17, 21-23 are allowed.


The most relevant art of record includes US Patent 10223730 to Shastry, US Patent Publication 20140279474 to Evans and US Patent Publication 2015/0248664 to Makhdumi.

The most relevant non patent literature is “Venmo Security It’s Not” (2015)
On interference US Patent Publication 2016/0019548 to Gangi was identified.
The instant case contains the reasons for the allowance is the same as that presented for the parent case, now patent 10417632. Applicant attorney has agreed to file a terminal disclaimer (1/28/22 received).
“receive, by said payment system, a request to register said merchant system, said
request to register including information about said merchant system;
validate, by said payment system, said information included in said request to
register;
receive, by said payment system, a selection of a payment application as being
accepted by said merchant system;
activate, by said payment system, said merchant system, said activation of said
merchant system including said payment system sending, to said merchant system, application
program interface credentials and a certificate for signing transmissions between said merchant
system and said payment system;”

Further in regards to 35 USC 101 the instant invention is a practical and intertwined set of technical elements that could not be practiced by a human as it is directed to online transaction clearance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698